Title: From Alexander Hamilton to James Mitchell, 17 February 1800
From: Hamilton, Alexander
To: Mitchell, James


          
            To be copied—
            Sir,
            NY. Febr. 17th. 1800—
          
          the copy to be sent to G Pinckney with the original letter of Mr. Mitchell—
          I have just received your letter of the twenty seventh of January. Altho’ I do not exactly understand it, yet, as it appears to intended complain of the conduct of an Officer in the service of the United States, I have sent it to General Pinckney within whose district that the Officer is stationed. If you will explain yourself more particularly to the General he will doubtless take the proper measures in the case.
          Lt. Mitchell—
        